*515OPINION
NORRIS, Circuit Judge.
Plaintiff Anthony Scott, a Columbus police officer, instituted this civil rights action against, two officers of the Bexley, Ohio, police force after they arrested him on domestic violence charges. In addition to the individual defendants, his amended complaint also names the City of Bexley and its police department as party defendants.1 Although not a model of clarity, the amended complaint alleges that plaintiff was subjected to false arrest, malicious prosecution, and false imprisonment in violation of rights secured by the Fourth, Fifth, and Sixth Amendments to the federal constitution. The district court granted summary judgment to defendants. We now affirm.
I.
This case arose from a domestic dispute between plaintiff and his former girlfriend, Toya Turner,2 on Christmas Day, 1996. The couple has two young children and plaintiff wished to visit them at their home to give them their Christmas presents. Apparently, plaintiff and Ms. Turner exchanged telephone calls to try to work out some kind of visit. Eventually, however, a disagreement occurred and she told plaintiff that he could not see his children that day because she was taking them to her mother’s home.
Not content with this outcome, plaintiff drove to Ms. Turner’s residence and began knocking on the door. Ms. Turner called 911 and the following exchange occurred:
Officer: 911 what is your emergency?
Turner: I got my, uh, children’s father down here trying to break in my door.
Officer: Okay, what’s he look like?
Turner: Big black, that’s all I can tell you.
Officer: How old, how old is he?
Turner: 32.
Officer: And is he at the front door now?
Turner: Yes.
Officer: Okay, stay on the line with me. (inaudible) Port College and Charles ... 7747 Sheridan Avenue, uh, got an unwanted attempting to ... (interrupted by Toya Turner.)
Turner: Stop ... (inaudible) I don’t want ... (inaudible) he might start shooting in the fucking, damn door!
Officer: Is he carrying a gun?
Turner: He’s a police officer and he does usually have one.
(Toya Turner yelling at children in background: “Go upstairs before he breaks the door down. He’s trying to break the door open. Go Seth!”) That’s it, I’m going upstairs.
The dispatcher sent a police cruiser to the scene, informing the officers that the “subject” was a black male police officer.
According to defendant James Davis, he arrived on the scene shortly after another Bexley officer, Joseph Wayne. Davis saw plaintiff “on the porch, pounding on the door.” After discussing matters with plaintiff, Davis asked him to leave. Plaintiff complied. No charges were filed at the time.
At some point, defendant Sergeant Robert Cull also arrived but left along with plaintiff and Officer Wayne. Davis remained briefly behind and spoke to Ms. Turner in order to write a “domestic dispute report.” According to his deposition testimony, “After speaking with her, after *516getting more information is when we started thinking about the possibility that domestic violence had occurred.”
Shortly after leaving the Turner residence, Cull and Davis discussed whether probable cause existed to arrest plaintiff under Ohio’s domestic violence statute.3 Among other things, Davis was aware of a “preferred arrest policy” with respect to this statute. Ohio Rev.Code § 2935.03(B)(1). Before deciding anything, however, the two officers returned to Ms. Turner’s house, spoke to her briefly about the incident, and told her that at some point they would need a full statement. While there, they obtained Ms. Turner’s signature on a blank police report form, which defendant Cull completed later at the station house. According to his deposition, Cull made the decision to arrest plaintiff for domestic violence. He contacted the Columbus Police Department and arranged for plaintiff to surrender.
After his arrest, plaintiff spent Christmas night in the general population of the Franklin County jail. The domestic abuse charges were ultimately dismissed the following May.
The district court granted summary judgment to defendants because it concluded that the officers had probable cause to arrest plaintiff. Since plaintiffs entire theory was premised upon the illegality of his arrest, the court reasoned that all derivative claims, such as an allegation that the City failed to train its officers adequately, must also fail. In reaching its decision, the district court provided the following analysis:
[WJhen a § 1983 claim is predicated on an allegation of false arrest, false imprisonment or malicious prosecution, such claim must fail if probable cause for an arrest exists. That is, “[t]he existence of probable cause for an arrest totally precludes any [§ J1983 claim for unlawful arrest, false imprisonment, or malicious prosecution, regardless of whether the defendants had malicious motives for arresting the plaintiff.” Hansel v. Bisard, 30 F.Supp.2d 981, 985-86 (E.D.Mich.1998) (quoting Mark v. Furay, 769 F.2d 1266, 1269 (7th Cir. 1985))....
Probable cause exists where it is shown that, at the moment the arrest was made, the “facts and circumstances within the officer’s knowledge ... are sufficient to warrant a prudent person, or one of reasonable caution, in believing, in the circumstances shown, that the suspect has committed, is committing, or is about to commit an offense.” Michigan v. DeFillippo, 443 U.S. 31, 37, 99 S.Ct. 2627, 61 L.Ed.2d 343 (1979). When making probable cause determinations, a court must keep in mind that “[t]he Fourth Amendment ... necessitates an inquiry into probabilities, not certainty,” United States v. Strickland, 144 F.3d 412, 415 (6th Cir.1998), and “probable cause requires only the probability of criminal activity not some type of ‘prima facie’ showing.” See Criss v. City of Kent, 867 F.2d 259, 262 (6th *517Cir.1988) (citing Gerstein v. Pugh, 420 U.S. 103, 113-14, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975)). “[T]here is no precise formula for determining the existence or nonexistence of probable cause; rather, a reviewing court is to take into account ‘the factual and practical considerations of everyday life’ that would lead a reasonable person to determine that there is a reasonable probability that illegality has occurred.” Strickland, 144 F.3d at 415.
Opinion and Order, January 4, 2000, at 10-11 (citation omitted).
After erecting this legal framework, the district court looked to the undisputed facts to make its determination respecting the existence of probable cause. First, the court noted that Ohio law provides a “preferred arrest” policy in situations that involve domestic violence. Ohio Rev.Code § 2935.03. It then turned to the contents of the 911 call, which made defendant officers aware that 1) a 911 call had been placed; 2) plaintiff had access to a gun as a police officer; 3) Ms. Turner feared that plaintiff might fire the gun; and 4) Ms. Turner thought plaintiff might break her door down. Opinion and Order at 13-14. Furthermore, plaintiff appeared agitated when the officers arrived. The court relied on these considerations to conclude that probable cause existed to justify plaintiffs arrest.
Having decided this critical issue, the court moved on to plaintiffs other claims. It first dismissed liability on the part of the City of Bexley premised on the actions of Sergeant Cull, who plaintiff characterizes as a “policymaker,” because Cull “did not violate any of Plaintiffs constitutional rights.” Opinion and Order at 17. With respect to plaintiffs claim that the City failed to train its officers adequately, “the Court conclude[d] that the officers had probable cause to arrest Plaintiff and, therefore, no constitutional violations occurred, [so] it need not address the City of Bexley’s liability for inadequate training and supervision.” Opinion and Order at 18.
The court also determined that plaintiff had failed to state a § 1985 claim because “[p]laintiff fail[ed] to provide sufficient factual allegations to show that Defendants Davis and Cull conspired together or with anyone to deprive Plaintiff of his constitutional rights.” Opinion and Order at 21.
Finally, the court declined to assert supplemental jurisdiction over a state-law claim for intentional infliction of emotional distress and dismissed it without prejudice.
In his brief to this court, plaintiff designates six assignments of error. While he does not challenge the dismissal of his § 1985 claim, he does take issue with the district court’s disposition of his § 1983 claim against the City of Bexley, as well as the court’s refusal to exercise supplemental jurisdiction.
II.
A Standard of Review
This court reviews de novo the district court’s order granting summary judgment. See Terry Barr Sales Agency, Inc. v. All-Lock Co., 96 F.3d 174, 178 (6th Cir.1996). Summary judgment is appropriate when there are no genuine issues of material fact in dispute and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c). In deciding a summary judgment motion, a court must view the evidence and draw all reasonable inferences in favor of the nonmoving party. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). The judge is not “to weigh the evidence and determine the truth of the matter but to determine whether there is a genuine issue for trial.” *518Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).

B. Probable Cause

In United States v. Strickland, 144 F.3d 412 (6th Cir.1998), this court explained probable cause in these terms:
[W]e start with a few general principles. The most important of these is that the Fourth Amendment does not require that a police officer knoiu a crime has occurred at the time the officer arrests or searches a suspect. See United States v. Barrett, 890 F.2d 855, 861 (6th Cir.1989). The Fourth Amendment, after all, necessitates an inquiry into probabilities, not certainty. The Supreme Court has made clear that there is no precise formula for determining the existence or nonexistence of probable cause; rather, a reviewing court is to take into account the “factual and practical considerations of everyday life” that would lead a reasonable person to determine that there is a reasonable probability that illegality has occurred or is about to occur. See Illinois v. Gates, 462 U.S. 213, 231, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). There is, of course, a requirement that the officers be able to articulate concrete facts from which they infer a probability that illegality has occurred. As we have consistently emphasized, however, while officers must show more than mere suspicion, the probable cause requirement does not require that they possess evidence sufficient to establish a prima facie case at trial, much less evidence sufficient to establish guilt beyond a reasonable doubt. See, e.g., United States v. Bennett, 905 F.2d 931, 934 (6th Cir.1990).
The real question, then, is this: at what point does a body of evidence amassed by a police officer against a particular suspect cross the line from merely raising a suspicion to establishing probable cause? In many respects, this raises a difficult epistemological problem. As Descartes famously observed, to the skeptic, any proposition-no matter how seemingly certain-carries with it a degree of doubt. But judges are not philosophers. To find probable cause, the law does not require that we rule out every conceivable explanation other than a suspect’s illegal conduct. Instead, we need only consider whether there are facts that, given the “factual and practical considerations of everyday life,” could lead a reasonable person to believe that an illegal act has occurred or is about to occur. See Gates, 462 U.S. at 231, 103 S.Ct. 2317.
Id. at 415-16 (footnotes omitted); see also Michigan v. DeFillippo, 443 U.S. 31, 37, 99 S.Ct. 2627, 61 L.Ed.2d 343 (1979) (probable cause exists when facts within the knowledge of the officer warrant a prudent person of reasonable caution to believe that the suspect has committed or is about to commit an offense). Generally, the existence of probable cause represents a jury question unless there is only one reasonable determination possible. Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir.1995).
Given the standard governing probable cause determinations, we conclude that defendants Davis and Cull had a sufficient factual basis to arrest plaintiff for violating Ohio’s domestic violence statute. In addition to the factors cited by the district court, we note that the officers reviewed the tape of the 911 call before arresting plaintiff. According to the contemporaneous report signed by defendant Davis and approved by defendant Cull, the tape revealed that Ms. Turner “sent one of her children upstairs as well as herself for fear that the suspect would shoot through the door.” While this information was not known to the officers at the time that they responded to the call and first encountered *519plaintiff, it adds greatly to the probable cause calculus because the Ohio domestic violence statute prohibits a person from “knowingly caus[ing] a family or household member to believe that the offender will cause imminent physical harm to the family or household member.” Ohio Rev.Code § 2919.25(C). Furthermore, during the period between their original encounter with plaintiff and their decision to arrest him, the officers indicated that they reviewed the preferred arrest policy in cases of suspected domestic violence. Based upon their further investigation of the facts and review of the legal landscape, the officers reached an admittedly difficult decision. However, as already noted, probable cause requires only that the “officers be able to articulate concrete facts from which they infer a probability that illegality has occurred.” Strickland, 144 F.3d at 415. Under the circumstances, we hold that the undisputed facts support a finding of probable cause.
Because there was no constitutional violation with respect to the arrest of plaintiff, we need not reach the other issues raised by plaintiff for the reasons expressed in the Opinion and Order of the district court.
III.
The judgment of the district court is affirmed.

. The Bexley Police Department has been dismissed without prejudice and is not a party to this appeal.


. Ms. Turner has since married and is now Toya White.


. This statute provides:
(A) No person shall knowingly cause or attempt to cause physical harm to a family or household member.
(B) No person shall recklessly cause serious physical harm to a family or household member.
(C) No person, by threat of force, shall knowingly cause a family or household member to believe that the offender will cause imminent physical harm to the family or household member.
(D) Whoever violates this section is guilty of domestic violence. Except as otherwise provided in this division, a violation of division (C) of this section is a misdemeanor of the fourth degree,....
Ohio Rev.Code § 2919.25.